Citation Nr: 0842639	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-21 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim for entitlement to service 
connection for PTSD.	


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above-referenced claim.   


FINDINGS OF FACT

1.  In March 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran did not perfect an appeal 
of that decision.

2.  In an April 2004 rating decision, the RO determined that 
new and material evidence had not been received with which to 
reopen the veteran's previously denied claim of entitlement 
to service connection for PTSD.

3.  Evidence submitted since the March 2002 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  The veteran likely has PTSD attributable to is his 
experiences during military service aboard the U.S.S. Knox.

CONCLUSIONS OF LAW

1.  The March 2002 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a); 20.1103 (2007).

2.  Evidence received since the March 2002 RO decision is new 
and material; the claims of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a), (c) (2000).
3.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110, 1111, 5103, 5103(A), 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

New and Material Evidence
 
Here, the veteran seeks to reopen a service connection claim 
for PTSD.  The veteran claims to have PTSD due to in-service 
stressors experienced while serving aboard the U.S.S. Knox in 
and around the Republic of Vietnam from March 1970 to October 
1972.  The veteran has identified several in-service 
stressors that he attributes to his PTSD condition, namely:  
(1) being aboard ship when an explosion occurred during a 
structural stress test; (2) witnessing a fire fight that 
occurred inland while the ship was stationed in Da Nang 
Harbor, being ordered to fire inland, and the ship having to 
exit the harbor through a mine field; and (3) being aboard 
ship when a fire occurred in the boiler room.   

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue. 
 
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356,1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record. 

In a decision dated in March 2002, the RO denied the 
veteran's claim for service connection for PTSD.  At the time 
of this decision, the evidence of record included the 
veteran's service medical and personnel records, information 
from the veteran identifying his ship of assignment, and a 
letter from a private physician dated in July 2001, which 
stated that the veteran had multiple complaints attributable 
to PTSD.  In denying the PTSD claim, the RO stated that there 
was no evidence of an in-service stressor related to PTSD or 
evidence that the veteran served in the Republic of Vietnam.  

Subsequently, the veteran submitted a copy of his Report of 
Transfer or Discharge (DD 214) showing his service in 
Vietnam.  

Additionally, he submitted a September 2002 VA psychological 
evaluation report, wherein the veteran was diagnosed with 
PTSD, associated with military traumas while aboard ship, 
both in combat and non-combat areas.  During the examination, 
the veteran described his alleged in-service stressors while 
aboard the U.S.S. Knox.  He reported having memories, 
intrusive thoughts and nightmares of the previously described 
events.   

The RO then obtained the veteran's VA outpatient treatment 
records from April 2002 to May 2003, which showed an 
intermittent diagnosis of PTSD, to include a June 2002 
diagnosis of "chronic PTSD."  His outpatient progress notes 
dated from June 1991 to December 2001 were also obtained from 
the Vet Center, which showed a diagnosis of PTSD in April 
1997.

In a March 2004 rating decision, the RO continued to deny the 
claim, despite the noted diagnosis of PTSD, because there was 
insufficient evidence to confirm a link between the veteran's 
symptoms and an in-service stressor.  The RO acknowledged the 
veteran's Vietnam service, but noted that the veteran had not 
received any awards or decorations for bravery or heroism.

In response to the continued denial, the veteran submitted 
further evidence in support of his request to reopen the PTSD 
claim.  In March 2004, he submitted an Information in Support 
of Claim for Service Connection for PTSD questionnaire, in 
which the veteran alleged that the explosion occurred on the 
U.S.S. Knox in 1970 and that the fire fight near Da Nang 
Harbor occurred some time between 1970 and 1971.  
Additionally, the veteran submitted internet articles listing 
the U.S.S. Knox's deployments in 1970 to 1972, print outs 
from the personal website of a sailor who served on the 
U.S.S. Knox, and a description of service medals associated 
with service on the U.S.S. Knox in the Republic of Vietnam.  

The RO determined in an April 2004 rating decision that the 
veteran had not submitted new and material evidence with 
which to reopen his claim, as the evidence did not related to 
an unsubstantiated fact or raise a reasonable possibility of 
substantiating the claim.  

In April 2005, the veteran filed a Notice of Disagreement.

In a June 2006 Statement of the Case, the RO continued its 
denial of the claim, stating that although the veteran 
identified in-service stressors, he had not included the 
specific dates that the incidents occurred or identified 
other persons involved to verify his accounts. 

Following the continued denial of the claim, the veteran 
submitted additional information regarding the claimed in-
service stressors in a Statement in Support of Claim dated in 
July 2006 and an Information in Support of Claim for Service 
Connection for PTSD questionnaire (PTSD Form 21-0781) 
received in January 2007.  He claimed that the fire fight 
near Da Nang Harbor occurred Thanksgiving night 1970, and 
that the boiler room fire occurred on the U.S.S. Knox in July 
1972. 

The veteran submitted a July 2006 letter from a VA physician, 
in which the physician reiterated his September 2002 VA 
diagnosis of PTSD and specifically noted his previous VA 
diagnosis of chronic PTSD.

In August 2007, the RO received a February 2007 VA mental 
health diagnostic interview report, which noted the veteran's 
reports of in-service stressors that were previously 
documented in VA outpatient records.  In the multiaxial 
diagnoses-DSM IV section of the report, the examiner stated 
that PTSD was present.

Subsequently, the RO obtained information to verify the 
veteran's in-service stressors from the U.S. Army & Joint 
Services Records Research Center (JSRRC) and a VA internal 
memorandum dated in October 2007, which assessed the 
verification information received by the RO.  The October 
2007 VA memorandum included as enclosures the Military 
Assistance Command Vietnam (MACV) Summary of Events for 1970, 
an article from the U.S.S. Knox Reunion Association showing 
deployments and port visits from late 1970 to March 1972, and 
an article entitled "Sea Stories," which included numerous 
personal accounts of the boiler room fire from other sailors' 
who were aboard the ship.  This evidence described how the 
sailors were in various locations aboard the U.S.S. Knox when 
the fire occurred and essentially relayed some of the 
sailors' feelings of fear and chaos during the incident.  
Many of the statements revealed that some of the crew were in 
fear for their lives.

In a June 2008 Supplemental Statement of the Case, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the previously denied claim.  
The RO stated that the alleged November 1971 fire fight in Da 
Nang Harbor could not be verified.  The RO verified that a 
boiler room fire occurred on the U.S.S. Knox in March 1971, 
but stated that the fire did not result in any loss of life 
or injuries.  Although the evidence submitted was new, the RO 
concluded that there continued to be no evidence of a 
credible in-service stressors that could be verified.

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  The new evidence consisting of the veteran's 
additional service records, private medical records, lay 
statements, and the information regarding the claimed in-
service stressors, as set forth above, is clearly new it was 
not previously of record.  Additionally, it is material in 
that it relates to the previously unestablished fact of 
whether the veteran's current PTSD is related to his period 
of active service, a fact that would be necessary to 
substantiate a claim.  For this reason, the issue of service 
connection for PTSD is reopened.  

Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).
 
In order to establish direct service connection, three 
elements must be satisfied. There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See 38 C.F.R. §3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.
 
Regarding a service connection claim for PTSD, a granting of 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b). 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressors is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The veteran's service personnel records confirm that he 
served on the U.S.S. Knox from March 1970 to October 1972 and 
that his military occupational specialty is listed on his DD 
214 as an ordance mechanic.  The service personnel records do 
not show that he received any awards and decorations 
indicative of participation in combat.

The Board notes the evidence of record does not indicate that 
the veteran engaged in combat.  Therefore, the presumption 
given to the lay statements of a combat veteran do not apply.

The veteran's service medical records are negative for a 
diagnosis or treatment of any psychiatric disorders during 
his period of active service.

As noted above, the veteran was diagnosed in June and 
September 2002 with PTSD.  That diagnosis was based, in part, 
on the veteran's report of his alleged in-service stressors 
while serving on the U.S.S. Knox.  Hence, the only remaining 
question is whether the veteran's claim of in-service 
stressors are independently verifiable.  In that respect, the 
Board is first mindful of the Court's holding that with 
respect to claimed in-service stressors, there need not be 
corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The Court of Appeals for 
Veterans' Claims stressed that the veteran cannot be 
"detached and protected from events that affected is 
company."  Id. at 310.
  
Explosion on the U.S.S. Knox 

The veteran has alleged that he was aboard the U.S.S. Knox in 
1970 when an explosion occurred during a structural stress 
test. He has not provided any further details regarding this 
incident.  

The Board notes that the veteran's description is vague in 
nature, lacking specific information with which to verify his 
account.  The incident is unverified, as the claims file 
lacks any evidence confirming the explosion.  Thus, service 
connection is not warranted based on this unverified 
stressor.

The Fire Fight near Da Nang Harbor, Vietnam November 1970 or 
1971

As previously described, the veteran claimed that while 
aboard the U.S.S. Knox in Da Nang Harbor, Vietnam on 
Thanksgiving in 1970 or 1971, he witnessed a fire-fight in 
the hills inland and was required to shoot inland to provided 
gunfire support.  In addition to the descriptions of this 
incident provided in his March 2004, July 2006, and January 
2007 statements, the evidence reveals that the veteran 
described the incident during his September 2002 VA 
evaluation.  The veteran expressed to the VA examiner his 
feelings of guilt about having possibly fired on fellow 
servicemen and also reported having dreams and recurring 
thoughts of the incident.  

The fire fight incident could not be verified, according to 
the October 2007 VA verification memorandum or the March 2008 
JSRRC claims report.  Specifically in the October 2007 VA 
memorandum, the Rating Veterans' Service Representative 
(RVSR) stated that the MACV Summary of Events for November 
1970 contained no mention of fire fighting occurring in or 
around Da Nang Harbor or the military base surrounding the 
port at that time.  The memorandum indicated that there was 
no mention of any enemy activity directed at the base near Da 
Nang Harbor in any unit reports for November 1970 or any 
indication that the U.S.S. Knox anchored in Da Nang, Vietnam 
during November 1970 or November 1971.  The October 2007 VA 
memorandum stated that the November 1970 Summary of Events 
noted a single engagement involving naval gunfire support 
operations; however the U.S.S. Knox was not listed as one of 
the warships that provided gunfire support.

The Board adopts the findings enunciated by the well-reasoned 
October 2007 VA memorandum regarding the claimed fire fight, 
which details that VA considered all of the relevant evidence 
but simply could not corroborate the veteran's claimed 
stressor.   

Boiler Room Fire on the U.S.S. Knox

As previously stated, the veteran alleged that a fire 
occurred in the boiler room on the U.S.S. Knox in July 1972, 
which he has attributed to be a cause of his PTSD.  According 
to the veteran, he was in the magazine when the fire broke 
out and he feared for his life.  As documented in the 
September 2002 VA examination report, the veteran experienced 
recurring thoughts and dreams about this incident.  

The boiler room fire was confirmed in the March 2008 JSRRC 
claims report and in the October 2007 VA verification 
memorandum.  A review of the 1971 Command History for the 
U.S.S. Knox revealed that a fire occurred in the boiler room 
in March 1971.

As previously noted, the RO obtained lay statements from 
sailors who served on the U.S.S. Knox during the alleged fire 
from the U.S.S. Knox Reunion Association website.  In 
essence, several sailors, who at the time were located on 
various parts of the ship, reported that they feared for 
their lives when the fire occurred and that there was a 
general sense of fear aboard ship.  

After review of the evidence summarized above, and the 
applicable laws and regulations, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, 
service connection for PTSD is warranted.  The Board observes 
that although the medical evidence shows a diagnosis of PTSD 
in 1997, the veteran was not diagnosed with the condition in 
accordance with 38 C.F.R. § 4.125(a) until June and September 
of 2002.  Moreover, the September 2002 VA examination report 
indicates that his PTSD is related to military trauma while 
aboard ship.  At least one of the veteran's claimed stressors 
- the March 1971 boiler room fire aboard the U.S.S. Knox - 
has been corroborated by independent evidence provided by the 
JSSR and the October 2007 VA memorandum, as well as lay 
statements from fellow sailors.  Although this evidence does 
not specifically identify the veteran's location at the time 
of the fire, neither does it exclude his presence aboard ship 
during the incident.  In any case, the sailor statements 
contained in the evidence took into accounts points of view 
from various parts of the ship, and it appears that there was 
fear throughout the ship.  Under the circumstances of this 
case, the Board finds that when this independent evidence is 
viewed in a light most favorable to the claimant, the 
evidence of record is sufficient to corroborate the veteran's 
claimed in-service stressor.  Suozzi, 10 Vet. App. at 310-11.

Therefore, as there is an approximate balance of positive and 
negative evidence, the Board concludes that the veteran 
should be afforded the benefit of the doubt and awarded 
service connection for PTSD.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


